UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1602


PETER N. AKAOMA,

                Plaintiff – Appellant,

          v.

SUPERSHUTTLE INTERNATIONAL CORPORATION; WASHINGTON SHUTTLE,
INCORPORATED; DOUG CLARKE, General Manager - Supershuttle,

                Defendants – Appellees,

          and

KAVARD MOORE, JR.,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:04-cv-01464-GBL-BRP)


Submitted:   June 1, 2011                  Decided:   June 22, 2011


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Hopkins, LAW OFFICE OF JOHN HOPKINS, Washington, D.C., for
Appellant.   Ralph E. Kipp, THE LAW OFFICES OF RALPH E. KIPP,
P.L.C., Fairfax, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Peter    N.    Akaoma     appeals       the    district   court’s         oral

ruling    on    April    23,     2010,       and   subsequent       judgment       granting

Defendants’ motion to confirm the arbitration award and denying

his motion to vacate that award.                   The arbitrator concluded that

the   arbitration        proceedings          were     binding,     rejected       all     of

Akaoma’s       claims,       except    one    tort     claim,      awarded    Defendants

attorney’s      fees,    and     ordered      Akaoma     to    return    to   Washington

Shuttle, Inc., the van he used as an airport shuttle driver.                               On

appeal, Akaoma raises nine claims, only one of which is properly

before us. *     We affirm.

               Akaoma        challenges        the      determination         that        the

arbitration      proceedings          are    binding.         We   review     de    novo    a

district court’s decision to confirm an arbitration award and

review    for    clear       error    the    court’s    factual     findings.        First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 947-48 (1995).

However, “judicial review of arbitration awards is . . . ‘among


      *
       Claims designated A-C and E-I in Akaoma’s brief are not
properly before us because Akaoma failed to present them to the
district court. See Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993) (noting that issues raised for first time on appeal
generally are not considered absent exceptional circumstances,
not present here).     To the extent Akaoma also urges us to
reevaluate the validity of the Federal Arbitration Act, we
decline to do so.   See Circuit City Stores, Inc. v. Adams, 532
U.S. 105, 112 (2001) (noting that Act repeatedly has been held
constitutional).



                                              3
the narrowest known to the law.’”                   U.S. Postal Serv. v. Am.

Postal Workers Union, 204 F.3d 523, 527 (4th Cir. 2000) (quoting

Union Pac. R.R. v. Sheehan, 439 U.S. 89, 91 (1978)).                              A court

“must determine only whether the arbitrator did his job — not

whether he did it well, correctly, or reasonably, but simply

whether he did it.”           Mountaineer Gas Co. v. Oil, Chem. & Atomic

Workers Int’l Union, 76 F.3d 606, 608 (4th Cir. 1996).

            Akaoma     asserts     that       the   district         court   erred      by

confirming the arbitrator’s award because the arbitration clause

neglected to include the word “binding.”                           To the extent that

this claim may be construed as alleging a common law ground for

vacatur    of    the   arbitration    award,        see       Choice    Hotels     Int’l,

Inc. v. SM Prop. Mgmt., LLC, 519 F.3d 200, 207 (4th Cir. 2008)

(setting forth statutory and common law grounds for vacatur), we

conclude that      the   claim    fails.        Federal        law     strongly    favors

arbitration and interprets arbitration provisions under ordinary

contract principles.           AT&T Mobility LLC v. Concepcion, 131 S.

Ct. 1740, 1745-46 (2011) (citing                Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).                         The arbitration

clause in the franchise agreement provided that “any controversy

arising    out    of   this    [a]greement      shall         be    submitted     to   the

American    Arbitration        Association      .   .     .    for     arbitration     in

accordance with its commercial rules and procedures.”                               (J.A.

195).     We previously have found that similar references to such

                                          4
rules are sufficient to show that the parties to an arbitration

agreement     intended   the   arbitrator’s     decision   to   be   binding.

Qorvis Commc’ns, LLC v. Wilson, 549 F.3d 303, 308 (4th Cir.

2008).   Thus, Akaoma is not entitled to relief on this claim.

              Accordingly, we affirm the district court’s judgment.

Akaoma   v.    SuperShuttle    Int’l   Corp.,   No.   1:04-cv-01464-GBL-BRP

(E.D. Va. filed Apr. 28, 2010 & entered Apr. 29, 2010).              We deny

Akaoma’s motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                       5